Order filed January 22, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00394-CR
                              NO. 14-14-00396-CR
                                ____________

                   ROBERT LUCHES PARISH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1416134 & 1416135


                                    ORDER

      Appellant is represented by appointed counsel, Wilford A. Anderson, in
these companion cases. No appellant’s brief was filed in these cases when
originally due August 4, 2014. Counsel filed no response to the court’s past due
notice. On September 4, 2014, this court abated these appeals and ordered a
hearing to determine why no appellant’s brief had been filed in these cases. On
September 25, 2014, a record of that hearing was filed. At the hearing, appellant’s
counsel, Wilford Anderson, informed the trial court that he anticipated filing the
brief on or before November 7, 2014. Accordingly, the appeals were reinstated and
a new due date for appellant’s brief was set for November 7, 2014. No brief was
filed, however. On November 10, 2014, this court notified the trial court and
appellant’s counsel that no brief had been filed. Counsel filed no response.

      Pursuant to Texas Rule of Appellate Procedure 38.8(b), we again abated the
appeals and directed the trial court to conduct a hearing to determine when the
brief would be filed and for consideration of appointment of new counsel in these
appeals. The record of the second hearing was filed December 19, 2014. Counsel
assured the trial court that he could file the brief by January 5, 2015.

      The brief was not filed January 5, 2015. Instead, counsel filed a motion for a
further extension of time. Appellant’s brief is more than five months overdue. The
motion for extension is DENIED. Rule 38.8(b)(4) provides: “Based on the trial
court=s record, the appellate court may act appropriately to ensure that the
appellant=s rights are protected, including initiating contempt proceedings against
appellant=s counsel.” Tex. R. App. P. 38.8(b)(4).

      Accordingly, we issue the following order:

      We ORDER Wilford A. Anderson to file appellant’s brief with the clerk of
this court on or before February 20, 2015. If Wilford A. Anderson does not timely
file the brief as ordered, the court will abate the case and direct the trial court, after
proper notice, to conduct an evidentiary hearing and make findings as to whether
counsel should be held in contempt of court and if so, recommend punishment for
contempt.



                                    PER CURIAM